Citation Nr: 0720853	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  00-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 18, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, including service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
veteran's claim for service connection for PTSD and awarded a 
50 percent disability rating, effective May 18, 1999.  The 
veteran challenges the effective date of service connection 
for PTSD.  

When this matter was initially before the Board in March 
2005, the veteran's claim for an effective date prior to May 
18, 1999, for service connection for PTSD was denied.  The 
veteran appealed that the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a March 2007 order granted the parties' joint motion 
for remand, vacating the Board's March 2005 decision and 
remanding the case for compliance with the terms of the joint 
motion.

In May 2007, the veteran submitted additional evidence in 
support of this appeal, accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in the adjudication of this claim.


FINDINGS OF FACT

1.  The veteran was discharged from active duty in July 1968.

2.  The veteran's initial claim for service connection for a 
nervous disorder was filed at the RO on March 30, 1981.  

3.  Service connection for a nervous disorder was denied in a 
June 1981 rating decision.

4.  In July 1981, the veteran filed a written statement 
expressing his dissatisfaction with the denial of his claim 
for service connection for a nervous disorder and that 
evidenced a desire for review of that determination.  

5.  In an August 1981 rating decision, the RO confirmed and 
continued the denial of service connection for psychiatric 
disability.

6.  The RO did not issue a statement of the case in response 
to the veteran's notice of disagreement as to the denial of 
his claim for service connection for a nervous disorder.  

7.  The veteran filed another claim of service connection for 
PTSD on May 18, 1999.  

8.  Service connection for PTSD was granted in a July 2000 
rating decision, effective May 18, 1999.

9.  The veteran's claim for service connection for a nervous 
disorder, including PTSD, was pending from his initial 
application for service connection that was denied in June 
1981 denial of his claim to the grant of his claim in July 
2000.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 30, 1981, 
for the award of service connection for PTSD, have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.160(c), 
19.113, 19.114, 19.118 (1981), 38 C.F.R. §§ 3.102, 3.160(c), 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2006).

Here, on March 30, 1981, the veteran filed his initial claim 
of service connection for psychiatric disability.  In a June 
1981 rating decision, the RO denied service connection and 
notified him of the determination later that month.  In July 
1981 the veteran submitted a statement disagreeing with the 
denial of his claim.  Specifically, he stated, "I don't want 
anything that isn't due me but I believe with all my heart 
that my nervous conditions should be service connected."  

A notice of disagreement (NOD) was defined in 1981 as "A 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudication determination by the agency of original 
jurisdiction."  38 C.F.R. § 19.113 (1981).  The regulation 
also stated that the statement be reasonably construed as 
evidencing a desire for review of that determination.  Id.  
Courts have held that a valid NOD must merely express 
dissatisfaction with the RO decision; it need not identify 
the specific errors of fact or law.  Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998).  VA is generally required to liberally 
interpret communications from claimants.

The Board finds that the July 1981 statement from the veteran 
was an NOD with the RO's June 1981 denial of service 
connection.  The correspondence satisfied the general 
requirements for an NOD: it was in writing, and it expressed 
dissatisfaction with the adverse decision.  The Board 
additionally finds that the NOD was timely as it was filed 
within one year of the adverse decision.  38 C.F.R. § 19.118 
(1981).

Where a veteran submitted a timely NOD to an adverse 
decision, the RO was required to issue a statement of the 
case (SOC) addressing the issue.  38 C.F.R. § 19.114 (1981).  
In this case, the RO, rather than issuing an SOC, in an 
August 1981 rating decision confirmed and continued the 
denial of service connection.  Because the RO was required to 
issue an SOC but failed to do so, the 1981 claim remained 
pending and thus did not become final.  In this regard, the 
Board notes that in 1981, as today, 38 C.F.R. § 3.160(c) 
defined a "pending claim" as an application, formal or 
informal, that has not been finally adjudicated.

In Ingram v. Nicholson, No. 03-2196 (U.S. Vet. App. May 23, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995) and Kuo v. Derwinski, 2 Vet. 
App. 662, 666 (1992), reaffirmed that when the RO fails to 
issue an SOC, the claim remains pending and can be addressed 
when a subsequent claim for the same benefit is explicitly 
adjudicated.  See also Myers v. Principi, 16 Vet. App. 228, 
229 (2002).  In doing so, the Court explained, "In other 
words, if the appellant believes that the Secretary has 
incorrectly determined that the date when his claim began, he 
may argue that the 'claim' identified was merely additional 
correspondence on his previously pending claim."  Ingram, 
slip op at 14-15.

In light of the foregoing, the Board finds that the veteran's 
claim for service connection has been pending since March 
1981.  Although the veteran's March 1981 claim was for 
service connection for a "nervous disorder" rather than 
"PTSD," the Board finds that the claims were for the same 
disability, however styled.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  The Board finds that the claims of service 
connection were for the same disability, i.e., psychiatric 
disability, and given that the symptomatology described by 
the veteran, including panic attacks related to thoughts of 
the war in Vietnam, and restless sleep in which he constantly 
jerked his limbs, are now officially recognized as symptoms 
of PTSD.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); see also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (claims for compensation are 
to be liberally construed).

Having determined that the veteran's current claim for 
service connection for PTSD was filed on March 30, 1981, the 
Board must determine whether the veteran had PTSD prior to 
May 18, 1999.  In this regard, the Board observes that in a 
March 1981 letter, the veteran's private physician stated 
that he had been treating the veteran with anti-depressants 
and major tranquilizers for a moderately severe nervous 
disorder for approximately the last ten years.  An August 
2000 letter from the physician reflects that he had been 
treating the veteran for PTSD since the time period 
referenced in the March 1981 letter, and in an August 2005 
report, the examiner reiterated his opinion regarding the 
onset of the veteran's PTSD.  In an October 2003 report, a 
private psychologist agreed that the veteran had PTSD at the 
time he filed his initial claim, i.e., on March 30, 1981.

In light of the foregoing, the Board finds that on March 30, 
1981, when he filed his initial claim, the veteran had PTSD 
due to service.  Thus, because the claim remained pending, an 
effective date of March 30, 1981, is warranted for the grant 
of service connection.  

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  


ORDER

An earlier effective date of March 30, 1981, for the grant of 
service connection for post-traumatic stress disorder is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


